This is an attempted appeal from the district court of Oklahoma county, wherein the defendant, Lela Gunter, was on the 14th day of December, 1918, adjudged guilty of the crime of forgery in the second degree, and sentenced to serve a term of imprisonment in the state penitentiary for a period of six months.
The Attorney General has filed a motion to dismiss the appeal in this cause for the reasons that no notices of appeal were served upon the county attorney of Oklahoma county or upon the clerk of the trial court within the time allowed for taking the appeal, nor was there any summons in error issued and served upon the Attorney General, or a waiver of the issuance and service of same by such officer.
The case-made and other papers filed in this case in this court fail to disclose that plaintiff in error, within the time allowed for taking the appeal, served any notices of appeal either upon the clerk of the trial court or the county attorney of Oklahoma county, as provided in action 5992, Revised Laws 1910, or ever had issued and served a summons in error upon the Attorney General, or that there was a waiver of the issuance and service of a summons in error by such officer, as provided in section 5997, Revised Laws 1910. Either the method provided in section 5992 or that provided in section 5997 must be followed before this court can acquire jurisdiction of an appeal in a criminal cause. Mann v. State. 17 Okla. Cr. 703, 186 P. 1098; Robinson v. State, 17 Okla. Cr. 717, 189 P. 763; Sarten v. State, 18 Okla. Cr. 107, 192 P. 743; Otha Taylor v. State,18 Okla. Cr. 202, 194 P. 263, decided January 8, 1921.
For the reason that no notices of appeal were served, as provided in section 5992, or summons in error issued and served, or waiver of the issuance and service of same, as provided in section 5997, the appeal is dismissed, and the cause remanded to the trial court, with directions to enforce the judgment.